Smith, J.:
The order recites that the denial is made without prejudice to a subsequent motion if the plaintiffs are so advised, to compel the giving of a bond by the defendants if the prolonging of the action is sufficient to make inadequate the protection afforded by the amount which the defendants have already paid over and above what they ■will then have received in money and rental value. This disposition of the case seems to me equitable and reasonable and I recommend an affirmance of this order, with ten dollars costs and disbursements. Dowling, Laughlin and Merrell, JJ., concur. Order affirmed, with ten dollars costs and disbursements.